 



Exhibit 10.3
FIRST AMENDMENT TO
CREDIT AND SECURITY AGREEMENT
          This First Amendment to Credit and Security Agreement (this “First
Amendment”) is entered into this 7th day of October, 2005, by and among
MARITRANS INC., a Delaware corporation (“Maritrans”), each of the other
Borrowers whose names appear on the signature pages of this First Amendment
(individually, a “Borrower”, and collectively, including, without limitation,
Maritrans, the “Borrowers”), CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania state
banking institution (as successor in interest to Mellon Bank, N.A.)
(“Citizens”), in the capacities of Administrative Agent and Collateral Agent and
also in its individual capacity as a “Lender”, and each of the other lenders
whose names appear on the signature pages of this First Amendment or, if
applicable, in the Register (each, a “Lender”, and collectively, the “Lenders”).
BACKGROUND
          A. The Lenders and the Borrowers are parties to that certain Credit
and Security Agreement dated November 20, 2001 (as amended, restated, modified
or supplemented from time to time, the "Credit Agreement”), pursuant to which
the Lenders currently extend loans and other credit accommodations to the
Borrowers. Unless otherwise indicated, all capitalized terms used in this First
Amendment shall have the meaning given to them in the Credit Agreement.
          B. The Borrowers have requested, and the Lenders have agreed (subject
to the Borrowers’ full and complete compliance with the terms and conditions
contained herein) to increase the Revolving Credit Facility from Forty Million
and 00/100 Dollars ($40,000,000.00) to Sixty Million and 00/100 Dollars
($60,000,000.00).
AGREEMENT
     In consideration of the foregoing, and the covenants set forth below, the
Borrowers and the Lenders, intending to be legally bound, agree:
          1. Amendments to the Credit Agreement.
          (a) Omnibus Amendments.
          (i) Deletion of Standby/Term Loan. Lenders acknowledge that the
Standby/Term Loan has been paid in full prior to the date hereof. Accordingly,
all references in the Credit Agreement to “Standby Period”, “Standby/Term Loan”,
and “Standby/Term Loan Limit” are hereby deleted in their entirety.
          (ii) Citizens Transaction Consummated. As contemplated by
Section 9.8(c) of the Credit Agreement, prior to the date hereof, the Citizens
Transaction has been consummated. Accordingly, all references in the Credit
Agreement and the other Loan Documents to “Mellon Bank, N.A.” or “Mellon” shall
be deleted and replaced with “Citizens Bank of Pennsylvania” or “Citizens”, as
appropriate (except that references to Mellon in Section 9.8(c) shall not be so
deleted and replaced), and Citizens shall at all times hereafter be the
Administrative Agent and Collateral Agent under the Credit Agreement.
          (b) Revised Definitions. The following definitions in Section 1.1 of
the Credit Agreement are hereby amended and restated in their entirety as
follows:
“Maturity Date” means October 7, 2010.
“Vessel Mortgage” means a first preferred ship mortgage to be granted to the
Collateral Agent, as mortgagee for the benefit of the Agents and the Lenders, by
a Borrower with respect to each Vessel, to be filed of public record with the
National Vessel Documentation Center of the United States Coast Guard, as the
same may hereafter be

1



--------------------------------------------------------------------------------



 



amended, restated, modified and/or supplemented from time to time, and “Vessel
Mortgages” means any more than one of them.
          (c) New Definition. The following definition is hereby added to
Section 1.1 of the Credit Agreement in its entirety as follows:
“Allonges” means each of the Allonges to Senior Secured Promissory Note dated
October 7, 2005 from each of the Borrowers in favor of each of the Lenders,
decreasing the maximum principal amount of each Note.
          (d) Increase in Revolving Credit Facility. Sections 2.1(a) through
(c) of the Credit Agreement are hereby amended and restated in their entirety as
follows:
     (a) Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, and absent the occurrence of a
Potential Default or Event of Default, the Lenders agree, severally on the basis
of their respective Percentage Interests but not jointly, until the Maturity
Date, to make Advances on account of a revolving credit facility (the “Revolving
Credit Facility”) to the Borrowers, and to cause to be issued, through the
Administrative Agent, one or more Letters of Credit, to or for the benefit or
account of one or more of the Borrowers, in an aggregate amount not to exceed
$60,000,000 (the “Aggregate Commitment”), except as otherwise set forth herein.
     (b) Intentionally left blank.
     (c) The aggregate principal amount of the Revolving Credit Facility
outstanding and unrepaid, plus the Aggregate Letter of Credit Outstandings,
shall not at any time exceed $60,000,000 (the “Revolving Advance Limit”);
provided, however, at the request of the Borrowers, the Revolving Advance Limit
(and, consequently, the Aggregate Commitment) may be increased from $60,000,000
up to $120,000,000, in increments of $10,000,000, subject to the satisfaction of
the following conditions: (i) no Potential Default or Event of Default shall
have occurred and be continuing; (ii) Lenders, or other financial institutions
acceptable to the Administrative Agent, shall have committed to fund such
increase; (iii) all necessary credit approvals shall have been obtained by the
Lenders; and (iv) Borrowers and Guarantors shall have executed and delivered to
the Administrative Agent all documents, agreements and instruments reasonably
required by the Administrative Agent in connection with such increase. Proceeds
of, or availability under, the Revolving Credit Facility shall be used or
allocated by one or more Borrowers for Letters of Credit, Capital Expenditures,
working capital and general corporate purposes. Upon not less than five (5)
Business Days’ notice, the Borrowers may (i) permanently and irrevocably reduce
the Revolving Advance Limit (and, consequently, the Aggregate Commitment) in
increments equal to $5,000,000 or larger integral multiples of $1,000,000, or
(ii) terminate the Revolving Credit Facility at any time; provided, however,
that (A) any prepayment involved in such reduction or termination shall be
subject to the provisions relating to prepayment and payment of Breakage Costs
set forth in this Agreement, and (B) the Revolving Advance Limit may not be
reduced at any time below the Dollar amount of Letters of Credit Outstanding.
          (e) Adjustments to LIBOR Margin Index. The table set forth in
Section 2.5(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

-2-



--------------------------------------------------------------------------------



 



          (1)   (2)   (3) Level   Funded Debt to EBITDA Ratio   LIBOR Margin    
    (LIBOR)
1
  Less than .75   75.0 basis points
2
  Greater than or equal to .75, and less than or equal to 1.25   100.0 basis
points
3
  Greater than 1.25, and less than or equal to 1.75   125.0 basis points
4
  Greater than 1.75   150.0 basis points

          (f) Adjustment to Unused Commitment Fee. The table set forth in
Section 2.11(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

          (1)   (2)   (3) Level   Funded Debt to EBITDA Ratio   Unused Fee Rate
1
  Less than .75   20.0 basis points
2
  Greater than or equal to .75, and less than or equal to 1.25   20.0 basis
points
3
  Greater than 1.25, and less than or equal to 1.75   25.0 basis points
4
  Greater than 1.75   25.0 basis points

          (g) Amendment of Permitted Acquisitions. Section 6.2(a) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
No Sales or Mergers. Merge or consolidate with any Person, or sell substantially
all of its assets to, or purchase substantially all of the assets of, any other
Person without the prior written consent of a Lender Majority; provided,
however, that, so long as no Potential Default or Event of Default shall have
occurred, the foregoing prohibition shall not preclude acquisitions by any
Borrower of entities or assets in the same line of business as any Borrower,
respectively, up to a maximum aggregate purchase price of $30,000,000 per
acquisition, provided further, that, before and after giving effect to any such
acquisition on a pro forma basis, Borrowers, on a consolidated basis, shall be
in compliance with the financial covenants set forth in this Agreement.
Furthermore, there shall be no change in the voting control of any of the
Borrowers. Maritrans shall not sell, transfer, pledge, hypothecate or otherwise
dispose of, whether by operation of Law or otherwise, any of the capital stock
in any Borrower, provided, that nothing herein shall restrict Maritrans from
selling or otherwise offering shares of its capital stock under its Registration
Statement on Form S-3 (No. 333-128108) filed on September 6, 2005, and any
prospectus supplement filed pursuant thereto.
          (h) Deletion of Certain Financial Covenants. Sections 6.2(j)(i) and
(iii), and 6.2(l), of the Credit Agreement are hereby deleted in their entirety
and replaced with “Intentionally left blank.”
          (i) Deletion of Certain Appraised Value and Updated Appraisal
Requirements. Sections 2.3(c), 4.8 and 6.2(p) of the Credit Agreement are hereby
deleted in their entirety and replaced with “Intentionally left blank.”
Section 4.7(b) of the Credit Agreement remains in full force and effect.
          (j) Revision to Notice Addresses for Administrative Agent and
Collateral Agent. The Notice addresses of the Administrative Agent and/or the
Collateral Agent in Section 10.4 of the Credit Agreement (along with addresses
for copies of such notices) are hereby deleted and replaced with the following
addresses, as appropriate:

-3-



--------------------------------------------------------------------------------



 



                     
 
  If to the Administrative Agent
and/or the Collateral Agent:   Citizens Bank of Pennsylvania
3025 Chemical Road            
 
      Plymouth Meeting, PA 19462-1750            
 
      Attention: Leslie Broderick, Senior Vice President            
 
                   
 
  With a copy to:   Stradley Ronon Stevens & Young, LLP            
 
      2600 One Commerce Square            
 
      Philadelphia, PA 19103            
 
      Attention: David F. Scranton, Esquire            

          2. Representations and Warranties. In order to induce the Lenders to
enter into this First Amendment, the Borrowers represent and warrant to the
Lenders that:
          (a) The execution, delivery and performance of this First Amendment,
and all agreements, documents and instruments executed and delivered in
connection with this First Amendment (the “Related Documents”) have been duly
authorized by all necessary corporate or other required action, and do not and
will not violate any provision of law, or any agreement, trust or other
indenture or instrument to which any Borrower is a party, or by which any
Borrower’s properties may be bound, or any order or decree affecting the
Borrowers or their properties, so that this First Amendment and the Related
Documents will be legal, valid and binding obligations of the Borrowers,
enforceable in accordance with their terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance, moratorium
and similar laws from time to time in effect which affect creditor’s rights
generally and to the extent existing under applicable law, by legal and
equitable limitations on the enforcement of specific remedies.
          (b) All representations and warranties made to the Lenders in the
Credit Agreement and the Loan Documents are true and correct in all material
respects, with the same effect as though made on and as of the date of this
First Amendment, and there has neither occurred, nor is there continuing, any
Event of Default or Potential Default.
          (c) The Borrowers acknowledge and confirm that this First Amendment,
the Credit Agreement and the other Loan Documents are legal, valid and binding
obligations of the Borrowers, enforceable in accordance with their terms and
conditions, except as such enforcement may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, moratorium and similar laws from time to time
in effect which affect creditor’s rights generally and to the extent existing
under applicable law, by legal and equitable limitations on the enforcement of
specific remedies.
          (d) There have been no liens, encumbrances, security interests or
claims filed against or with respect to the Collateral, except for Permitted
Liens.
          (e) Attached hereto as Exhibit A are Amended and Restated Schedules to
the Credit Agreement, which are true, correct and complete in all respects.
          (f) Borrowers are in good standing in their respective states of
incorporation or formation, and in all other states in which Borrowers’ failure
to be so qualified and in good standing would have a Material Adverse Effect.
          3. Conditions Precedent. As conditions precedent to the matters
contemplated by this First Amendment, the Borrowers shall cause to be delivered
to the Lenders (or, where applicable, the Lenders shall have received), the
following agreements, documents, instruments or other evidence, all in a form
and content satisfactory to the Lenders:
          (a) This First Amendment, duly executed by the Borrowers;
          (b) The Allonges;

-4-



--------------------------------------------------------------------------------



 



          (c) Mortgage Modification Agreements with respect to the Mortgages,
duly executed by the appropriate Borrowers;
          (d) Any and all Guarantors of the Obligations shall have consented to
the execution, delivery and performance of this First Amendment and all of the
transactions contemplated hereby by signing one or more counterparts of this
First Amendment in the appropriate space indicated below and returning the same
to Administrative Agent;
          (e) Copies of all corporate action taken by Borrowers authorizing the
execution, delivery and performance of this First Amendment, certified as true,
correct and complete by the respective Secretaries of Borrowers;
          (f) Copies of good standing certificates of each of the Borrowers from
their states of incorporation or formation, and from all other states in which
Borrowers’ failure to be so qualified and in good standing would have a Material
Adverse Effect;
          (g) No material adverse change shall occur in the financial condition
of Borrowers from that reflected on Borrowers’ consolidated financial statements
dated June 30, 2005;
          (h) No material adverse change shall have occurred in the business of
Borrowers;
          (i) Satisfactory completion by Lenders of all required due diligence;
          (j) All fees and expenses of the Lenders, including legal fees,
required to be paid by Borrowers shall have been paid;
          (k) Borrowers shall be in compliance with all financial covenants
before and after giving effect to the transactions contemplated herein;
          (l) Citizens shall have received commitments from the Lenders in an
aggregate amount of $60,000,000; and
          (m) Such agreements, documents, instruments and other satisfactory
evidence as the Lenders may request or require under the terms of the Credit
Agreement, the Loan Documents or otherwise.
          4. Release.
          (a) In consideration of the agreements of Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrowers and Guarantors, on behalf of themselves and
their respective successors, assigns, and other legal representatives
(individually, a “Releasing Party”, and collectively, the “Releasing Parties”),
hereby absolutely, unconditionally and irrevocably release, remise and forever
discharge the Lenders, and their respective successors and assigns, and their
respective present and former affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives (the
Lenders and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which the Releasing Parties or any of them may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this First
Amendment, including, without limitation, for or on account of, or in relation
to, or in any way in connection with any of the Loan Documents, or transactions,
course of performance or course of dealing thereunder or related thereto.

-5-



--------------------------------------------------------------------------------



 



          (b) Each of the Releasing Parties understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.
          (c) Each of the Releasing Parties agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.
          5. Covenant Not to Sue. Each of the Releasing Parties hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Releasing Party pursuant to Section 4
above. If any Releasing Party violates the foregoing covenant, such Releasing
Party agrees to pay, in addition to such other damages as any Releasee may
sustain as a result of such violation, all attorneys’ fees and costs incurred by
any Releasee as a result of such violation.
          6. Miscellaneous.
          (a) This First Amendment shall be deemed a modification of the Credit
Agreement and the Loan Documents, to the extent it is inconsistent with any of
those agreements. Subject to the foregoing, the Credit Agreement and the Loan
Documents, and all of their terms, conditions, representations, warranties,
covenants or other undertakings are ratified and confirmed, and shall continue
in full force and effect, including, without limitation, the provisions
regarding confession of judgment.
          (b) This First Amendment shall be binding upon and inure to the
benefit of the respective successors and assigns of the Borrowers and the
Lenders, and shall be construed and enforced in accordance with the laws in
effect in the Commonwealth of Pennsylvania.
[Intentionally Left Blank.]

-6-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this First Amendment as of the day
and year first above written.

              BORROWERS:
 
            MARITRANS INC.     a Delaware corporation
 
       
 
  By:   /s/ Walter T. Bromfield               Name: Walter T. Bromfield    
Title: Vice President and Chief Financial Officer
 
            MARITRANS LIBERTY CO.     a Nevada corporation
 
       
 
  By:   /s/ Arthur J. Volkle, Jr.               Name: Arthur J. Volkle, Jr.    
Title: Vice President
 
            MARITRANS 244 CO.     a Nevada corporation
 
       
 
  By:   /s/ Arthur J. Volkle, Jr.               Name: Arthur J. Volkle, Jr.    
Title: Vice President
 
            MARITRANS 192 CO.     a Nevada corporation
 
       
 
  By:   /s/ Arthur J. Volkle, Jr.               Name: Arthur J. Volkle, Jr.    
Title: Vice President
 
            MARITRANS 400 CO.     a Nevada corporation
 
       
 
  By:   /s/ Arthur J. Volkle, Jr.               Name: Arthur J. Volkle, Jr.    
Title: Vice President
 
            MARITRANS 300 CO.     a Nevada corporation
 
       
 
  By:   /s/ Arthur J. Volkle, Jr.               Name: Arthur J. Volkle, Jr.    
Title: Vice President
 
            MARITRANS 252 CO.     a Nevada corporation
 
       
 
  By:   /s/ Arthur J. Volkle, Jr.               Name: Arthur J. Volkle, Jr.    
Title: Vice President

-7-



--------------------------------------------------------------------------------



 



              MARITRANS INTEGRITY CO.     a Nevada corporation
 
       
 
  By:   /s/ Arthur J. Volkle, Jr.               Name: Arthur J. Volkle, Jr.    
Title: Vice President
 
            MARITRANS DILIGENCE CO.     a Nevada corporation
 
       
 
  By:   /s/ Arthur J. Volkle, Jr.               Name: Arthur J. Volkle, Jr.    
Title: Vice President

-8-



--------------------------------------------------------------------------------



 



         
LENDERS:
   
 
        CITIZENS BANK OF PENNSYLVANIA    
 
       
By:
  /s/ Leslie D. Broderick               Name: Leslie D. Broderick     Title:
Senior Vice President    
 
        BANK OF AMERICA, N.A., as successor by merger to Fleet National Bank    
 
       
By:
  /s/ William N. Latham, III               Name: William N. Latham, III    
Title: Director    
 
        SUNTRUST BANK    
 
       
By:
  /s/ Gregory M. Hoerbelt               Name: Gregory M. Hoerbelt     Title:
Assistant Vice President    
 
        HIBERNIA NATIONAL BANK    
 
       
By:
  /s/ Gary C. Culbertson               Name: Gary C. Culbertson     Title: Vice
President    
 
        ADMINISTRATIVE AGENT:    
 
        CITIZENS BANK OF PENNSYLVANIA    
 
       
By:
  /s/ Leslie D. Broderick               Name: Leslie D. Broderick     Title:
Senior Vice President    
 
        COLLATERAL AGENT:    
 
        CITIZENS BANK OF PENNSYLVANIA    
 
       
By:
  /s/ Leslie D. Broderick               Name: Leslie D. Broderick     Title:
Senior Vice President    

-9-



--------------------------------------------------------------------------------



 



Each of the Undersigned, as sureties for the debts and obligations of Borrowers
to Lenders under the Credit Agreement, as the same may have been amended,
supplemented or otherwise modified from time to time, intending to be legally
bound, hereby agrees to the foregoing First Amendment, including, without
limitation, the amendments to the Credit Agreement and the provisions of
Sections 4 and 5 hereof, and confirms and reaffirms as in full force and effect,
without setoff, counterclaim, deduction or other claim of avoidance of any
nature, the surety agreement to which it is a party delivered in connection with
the delivery by Borrowers of the original Credit Agreement, and the respective
undersigned’s obligations thereunder:

          MARITRANS OPERATING CO., L.P.    
 
       
By:
  /s/ Walter T. Bromfield               Name: Walter T. Bromfield     Title:
Treasurer    
 
        MARITRANS BARGE CO.    
 
       
By:
  /s/ Arthur J. Volkle               Name: Arthur J. Volkle, Jr.     Title: Vice
President and Secretary    
 
        MARITRANS TANKERS INC.    
 
       
By:
  /s/ Arthur J. Volkle               Name: Arthur J. Volkle, Jr.     Title: Vice
President and Secretary    
 
        MARITRANS TRANSPORTATION INC.    
 
       
By:
  /s/ Walter T. Bromfield               Name: Walter T. Bromfield     Title:
Treasurer    

-10-



--------------------------------------------------------------------------------



 



Exhibit A
Amended and Restated Schedules to Credit Agreement
See attached.

-11-